Citation Nr: 1226823	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-40 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable evaluation for onychomycosis of the left great toenail.

2. Entitlement to an initial evaluation higher than 20 percent for lumbar spine degenerative joint disease and degenerative disc disease with left leg paresthesia.

3. Entitlement to an initial evaluation higher than 10 percent for left shoulder strain and degenerative arthritis of acromioclavicular joint.

4. Entitlement to an initial evaluation higher than 10 percent for left wrist closed fracture of distal radius and ulna.

5. Entitlement to an initial evaluation higher than 10 percent for left knee osteoarthritis, status post open laceration with patellar tendon repair.

6. Entitlement to higher evaluation higher for right knee osteoarthritis, initially evaluated as noncompensable from September 1, 2006 to July 9, 2007, and as       10 percent disabling since July 10, 2007.
7. Entitlement to an initial compensable evaluation for right ankle enthesophyte and osteophyte with plantar spur and first toe arthritis.

8. Entitlement to an initial evaluation higher than 10 percent for left ankle synovitis.

9. Entitlement to an initial compensable evaluation for chronic recurring epididymitis.

10. Entitlement to an initial evaluation higher than 10 percent for posttraumatic stress disorder (PTSD).

11. Entitlement to service connection for pneumonia and chronic cough, including as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The Veteran served on active duty from February 1986 to August 2006.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which in pertinent part, granted service connection for various orthopedic system disorders, namely, of the lumbar spine, left shoulder, left wrist, left knee, right knee, right ankle and left ankle, as well as granted service connection for chronic recurring epididymitis.   The Veteran appealed therefrom as to the initial disability rating for these conditions. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). Also denied at that time was a claim for service connection for pneumonia and chronic cough.
  
Also on appeal is a September 2007 RO rating decision which granted service connection for PTSD, again, as to the initial assigned rating therein. 

The Veteran has further appealed from the current noncompensable (0 percent) evaluation assigned for onychomycosis of the left great toenail, as of April 1, 2008. Initially, the RO had issued a September 2007 rating decision which proposed to decrease from 30 to 0 percent the then applicable evaluation for the Veteran's onychomycosis condition. The Veteran filed October 2007 documentation intended as a Notice of Disagreement (NOD) with that action. When by a January 2008 rating decision the RO implemented the proposed reduction in rating, however,     no further action was forthcoming from the Veteran contesting the RO's decision. Unfortunately, the Veteran's October 2007 correspondence cannot be interpreted as a timely NOD, given that it preceded the RO's final action on the reduction in rating action. Once the reduction was implemented, there was no other filing which may be reasonably viewed as a timely NOD. This all notwithstanding, the RO has construed the Veteran's October 2007 correspondence as a distinct claim for a compensable evaluation for onychomycosis of the left great toenail, for the time period from April 1, 2008 onwards (i.e., status-post reduction in rating).                  See November 2011 Supplemental Statement of the Case (SSOC). The Board     will consider and adjudicate this claim accordingly. 

While the appeal to the Board was pending, the RO did undertake measures through a September 2009 rating decision to increase the evaluation for the service-connected lumbar spine disability to 20 percent, retroactive to the original September 1, 2006 effective date of service connection. Notwithstanding this award, the Veteran may continue to pursue to claim for a still higher schedular evaluation. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

The Veteran previously requested a Board hearing by videoconference, but did not appear for the scheduled hearing in April 2012. Absent good cause explanation or attempt to reschedule the hearing, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2011).   

The Veteran in his March 2008 correspondence further raises the issue of claimed disability due to exposure to ionizing radiation during military service.  He requests the initiation of the claims adjudication process in this matter, though he never positively identifies the disability for which service connection is sought. Pursuant to VA law, the presence of an actual disability is the first essential element of any claim to establish service connection. See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). The matter is therefore referred to the RO as the Agency of Original Jurisdiction (AOJ) for purposes of ascertaining whether the Veteran is claiming the existence of a specific disability due to exposure to ionizing radiation, and if so, commencing the adjudication process in furtherance of such a claim. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

There is reason to remand the case for further development of the evidence.        While the Board regrets the additional delay a remand will bring, this is deemed necessary to properly supplement the record. 

As most of the claims on appeal are for increased ratings for service-connected disabilities, the Board sees fit to address said claims first. To this effect, it is readily apparent that the Veteran last underwent VA Compensation and Pension examination for his service-connected orthopedic disabilities back in July 2007 -- approximately five years ago. Though the Board has no immediate knowledge of worsening of any of these conditions, it stands to reason that five years is simply too long an interval to have current medical findings for rating purposes. Therefore,          a new VA examination is required. The Board reaches a similar conclusion regarding the claim for higher evaluation for service-connected PTSD, as that disability rating was assigned on the basis of medical evidence dated even more remotely. Likewise, more contemporaneous VA examinations regarding service-connected epididymitis, and onychomycosis are necessary. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Turning to the remaining issue of service connection for pneumonia and chronic cough, the Board sees fit to recharacterize this claim in terms of a new theory of entitlement, that in accordance with the provisions of VA's undiagnosed illness statute based upon prior service in the Persian Gulf region. See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim."). To this effect, while the Veteran has not expressly raised his claim as one based on undiagnosed illness, he explained in October 2007 that he believed that while deployed in support of Operation Enduring Freedom and Operation Iraqi Freedom that the heavy particulate matter of the   Area of Responsibility (AOR) where he was assigned exacerbated the condition.   The Board is well aware that the Veteran also attributes his condition at least in part to a prior bout with pneumonia in service. Nonetheless, given his mention of substantial environmental hazards related to Persian Gulf service, as well as the fact that a June 2006 VA examination already indicated "no pathology/etiology found  to render a diagnosis" for the Veteran's subjective complaints of a cough,                      the provisions of the undiagnosed illness statute are sufficiently implicated. 

Under 38 U.S.C.A. § 1117, VA disability compensation is available to a                Persian Gulf veteran with a qualifying chronic disability that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or, to a degree of 10 percent or more not later than December 31, 2016, and by history, physical, examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A.                               § 1117(a)(1); 38 C.F.R. § 3.317(a)(2). The term "qualifying chronic disability" refers to a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyaglia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).                  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). Signs or symptoms that may be manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).

On remand, the RO should undertake appropriate action to advise the Veteran as to the applicable laws and regulations for claims premised upon the undiagnosed illness statute. The Board further deems appropriate that the Veteran undergo      VA medical examination to determine whether the Veteran has a current respiratory ailment with an unknown etiology, as opposed to a condition that may be attributed to a known clinical diagnosis (and thereby exempt from the provisions regarding undiagnosed illness).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected orthopedic disabilities -- those of the lumbar spine, left shoulder, left wrist, left knee, right knee, left ankle and right ankle. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.            All indicated tests and studies should be performed, and all findings should be set forth in detail. 

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to each of         the Veteran's service-connected orthopedic disabilities: the lumbar spine, left shoulder, left wrist, left knee, right knee, left ankle and right ankle. In evaluating the Veteran, the examiner should report complete range of motion findings for the affected joint regions. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured area is used repeatedly over a period of time. The examiner should also be asked to determine whether the affected joint regions exhibit weakened movement, excess fatigability or incoordination.             These determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

The VA examiner is requested to give as thorough consideration as possible to the question of whether there is additional range of motion loss attributable to pain, weakness, or other forms of functional loss. 

It is further requested that the VA examiner identify any and all neurological impairment associated with                    the Veteran's lumbar spine disorder, including reported radiating pain to the left lower extremity.

With regard to a left knee disorder, please further comment upon the current clinical significance, if any,       of the presence of an area of hypesthesia just below and lateral to the left knee. Please also comment with regard to both right and left knees as to the nature and extent of any knee joint lateral instability and/or recurrent subluxation. 

Finally, as to service-connected right ankle enthesophyte and osteophyte with plantar spur and first toe arthritis, please comment as to the severity of this right foot condition in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5284, for foot injuries (in terms of "mild," "moderate," "moderately severe," or "severe" level of injury). 

2. The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for       this finding. 

3. Then schedule the Veteran for a VA examination of the genitourinary system to determine the current severity of his chronic recurring epididymitis. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected chronic recurring epididymitis in accordance with the rating criteria specified at 38 C.F.R. § 4.115b, Diagnostic Code 7525 (including as analogous to urinary tract infection).

4. Then schedule the Veteran for a VA dermatological examination to determine the current severity of his onychomycosis of the left great toenail. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected onychomycosis of the left great toenail in accordance with the rating criteria specified at 38 C.F.R. § 4.118, Diagnostic Code 7806 (with particular attention to whether the condition has required usage of systemic therapy such as corticosteroids or other immune-suppressive drugs, and if so, with what frequency).

5. Then schedule the Veteran for a VA examination with a respiratory specialist. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially provide diagnoses of any and all current disabilities associated with the Veteran's reported symptomatology involving chronic cough. Provided that there is a definitive clinical diagnosis made, the examiner should opinion whether this disability at least as likely as not  (50 percent or greater probability) was incurred during military service, including due to an documented episode of pneumonia therein. Review of the prior VA examination dated from June 2006 on this point should be undertaken.

Moreover, the VA examiner should also render an opinion as to whether the Veteran's subjective report of coughing is attributable to a known clinical diagnosis, or instead constitutes an unexplained medical syndrome (such that it may be presumptively related to                       the Veteran's service in the Persian Gulf, under provisions of 38 C.F.R. § 3.317). 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6. The RO/AMC should then complete a review of the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

7. Thereafter, the RO/AMC should readjudicate the claims appeal in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with               a Supplemental Statement of the Case (which expressly includes notification of and citation to the provisions regarding the undiagnosed illness statute and implementing regulations, regarding a claimed respiratory disability) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



